pd-0997-15
                                                                         COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
                                                                       Transmitted 9/10/2015 11:17:40 PM
                                                                          Accepted 9/14/2015 3:29:13 PM
                                                                                          ABEL ACOSTA
                                                                                                  CLERK

                                       PD-0997-15

               In the Court of Criminal Appeals of Texas
                                 Juliane Myra Minor

September 14, 2015                          v.

                                  The State of Texas

                     Second Motion to Extend Time
               to File Petition for Discretionary Review
             Juliana Myra Minor moves, under Rule 68.2, to extend the time
             to file a petition for discretionary review (PDR).

             On June 25, 2015, the Thirteenth Court of Appeals aﬃrmed the
             judgment of the trial court in a memorandum opinion, under
             cause number 13-14-00161-CR, styled Juliane Myra Minor v.
             The State of Texas. No motion for rehearing was filed.

             One previous extension to file a PDR has been granted. The cur-
             rent deadline is August 26, 2015.

             Ms. Minor requests that the Court grant the motion and extend
             the time to file to September 10, 2015, the day the the petition
             for discretionary review was filed.

             Counsel was retained late in the process for filing a PDR, and
             had to work quickly to familiarize himself with the case and file
             this PDR. Counsel also was completing the brief for Pete Rodri-
             guez v. State, 01-15-00135-CR.
I served a copy of this motion on the State Prosecuting Attorney
simultaneously with electronic filing.

                                   Respectfully,

                                   /s/ Franklin Bynum
Bynum Law Office                   Franklin Bynum
2814 Hamilton Street               Texas Bar Number 24069451
Houston, Texas 77004               fgb@lawfgb.com
                                   (713) 343-8844




                               2